                            UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON DIVISION

NATIONAL UNION FIRE INSURANCE                      )
COMPANY OF PITTSBURGH, PA,                         )      Civil Action No. 2:18-mc-00048
                                                   )
                        Plaintiff                  )      Hon. Joseph R. Goodwin
                                                   )      Magistrate Judge Dwane L. Tinsley
v.                                                 )
                                                   )      Judgment originally entered in the United
SOUTHERN COAL CORPORATION,                         )      States District Court, Southern District of
                                                   )      New York, Case No. 1:17-cv-01329-PAC
                        Defendant.                 )

                    NOTICE OF VOLUNTARY DISMISSAL WITH PREJUDICE

        Plaintiff National Union Fire Insurance Company of Pittsburgh, PA (“National Union”),

by counsel, files this Notice that the above action is hereby dismissed in its entirety with prejudice,

and each party is responsible for its own costs, expenses, and attorneys’ fees.

                                                       Respectfully submitted,

                                                       SHOOK, HARDY & BACON L.L.P.


                                                       By:   /s/ Richard F. Shearer
                                                               Richard F. Shearer (WV Bar #9715)
                                                               2555 Grand Boulevard
                                                               Kansas City, Missouri 64108-2613
                                                               Telephone: (816) 474-6550
                                                               Facsimile: (816) 421-5547
                                                               Email: rshearer@shb.com

                                                               Counsel for Judgment Creditor
                                                               National Union Fire Insurance
                                                               Company of Pittsburgh, PA




                                                  1

4829-9775-6083 v1
                         UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF WEST VIRGINIA
                             CHARLESTON DIVISION

NATIONAL UNION FIRE INSURANCE                  )
COMPANY OF PITTSBURGH, PA,                     )    Civil Action No. 2:18-mc-00048
                                               )
                      Plaintiff                )    Hon. Joseph R. Goodwin
v.                                             )    Magistrate Judge Dwane L. Tinsley
                                               )
SOUTHERN COAL CORPORATION,                     )    Judgment originally entered in the United
                                               )    States District Court, Southern District of
                      Defendant.               )    New York, Case No. 1:17-cv-01329-PAC

                                  CERTIFICATE OF SERVICE

        The undersigned certifies that on February 11, 2020, the foregoing Notice of Voluntary

Dismissal with Prejudice was served upon all parties of record using the Court’s CM/ECF System.


                                                           /s/ Richard F. Shearer
                                                           Richard F. Shearer
                                                           (WVSB No. 9715)




4829-9775-6083 v1
